Final
This  office action is in response to Applicant’s amendment filed on 7/19/22.
				Response to Applicant’s arguments
The Applicant’s arguments have been fully considered, however are not found persuasive.
				 Response to Applicant’s arguments

With respect to claims 1 and 13, on pages 10-11, the applicant argues the Suzuki reference does not teach “a frame filter configured to transfer the incoming communication data frame to application logic only if the selector outputs of the plurality of selectors match a predetermined filter pattern, and to also transfer the selector outputs of the plurality of selectors to the application logic”.

The Examiner respectfully disagrees with the statements, and points to paragraphs ([0050 – 0052]) of the Suzuki et al. reference, wherein, as outlined in paragraph ([0050]), a frame may be inputted to a physical interface, and further, the frame may be outputted to a suitable destination or physical interface by a frame forwarding program 200, thus, the frame forwarding program 200 can control where the frame will be output or the destination of the frame, and the Examiner also points out that based on paragraph ([0077]) of the Applicant’s specification, the application logic may include a storing device, for example, a memory, to store the received filtered original frame 110, thus, the Examiner points out that based on this definition in Applicant’s specification, the physical interface in the Suzuki et al. reference is being construed as the application logic, as this is obvious. Further, as specified, in paragraph ([0051]), the destination or application logic of the frame can be determined by comparing or matching the physical interface information 232 being for example, the application logic with the source MAC address information 232 of the data frame in the VLAN database 230, such that if the frame forwarding program 220 determines that the source MAC address of the frame exists or matches the physical interface of the VLAN or application logic, then the frame is transferred to the physical interface or application logic containing the destination MAC address. Further, the selector being the layer-2 frame forwarding program 220 outputs the frame, wherein, if the frame matches a flow pattern 271 of a frame filter 270, the frame is transmitted not to the physical interface or application logic containing the destination MAC Address, but according to an action 272 of the corresponding entry. Thus, the Examiner points out that it is obvious that the selector outputs of the layer-2 frame forwarding program 220 are compared against a flow pattern 271 of a frame filter 270, and based on this comparison, further processing is done to transfer the selector outputs of the plurality of selectors to the application logic, such as for example, an action 272 of the corresponding entry, and as further noted in paragraph ([0052]), this may be an authentication frame which is transmitted to a user authentication program 252 by a frame filter 270 through a layer-2 protocol program 240, and as further outlined, the frame filter 270 can be set up prior through the frame forwarding controlling program 250. The Examiner further points out that the layer-2 frame forwarding program 220, determines the destination of the frame, by comparing the MAC learning database 260 and VLAN database 230, wherein, the Examiner points out that in the case of the VLAN database 230, the network administrator sets up the frame filter 270 via the frame forwarding controlling program 250, thus, if there are entries in the MAC learning database 260 where the VLAN number and destination MAC Address of a frame respectively match a VLAN field 262 and MAC field 261, the physical interface shown in the port information 262 of the corresponding entry is used as the output destination or application logic. Further, as pointed out above the network administrator can set up the frame filter 270 via the frame forwarding controlling program 250, and in the case of the VLAN database 230, the network administrator sets up the frame filter 270 via the frame forwarding controlling program 250. Thus, it is obvious that the selector outputs from the layer-2 frame forwarding program 220 is compared against the filter pattern, for example, the entries in the MAC learning database 260 where the VLAN number and destination MAC Address of a frame respectively match a VLAN field 262 and MAC field 261, and finally transmitting the outputs to an application logic or physical interface.

Thus, the Examiner points out that the Suzuki et al. reference teaches “a frame filter configured to transfer the incoming communication data frame to application logic only if the selector outputs of the plurality of selectors match a predetermined filter pattern ([0050 – 0052]), and to also transfer the selector outputs of the plurality of selectors to the application logic” ([0052]).

					   35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-10, 13-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over McGinn et al. (U.S. Pub. No. 2002/0176413) in view of Suzuki et al. (U.S. Pub. No. 2006/0274768).

	With respect to claims 1 and 13, the McGinn et al. reference teaches a plurality of data matchers ([0020] - the functions of locating and selecting the bit pattern to be interrogated as being performed by logic within each individual Cblock) and (see fig. 4, 52 and 50), each data matcher configured to compare a subset of the plurality of bits of the communication data frame with a predetermined data pattern of a plurality of data patterns and to provide a data matcher output to indicate the result of the data matcher comparison ([0020] - each of the Cblocks 10 could comprise its own register and/or connection interface hardware and/or interface-to-processing hardware to enable the tasks performed by these logic blocks to be performed within the Cblocks 10. Thus, the manner in which these logical functions are implemented, grouped, etc., within the ASIC is not critical. For example, FIGS. 3 and 4 illustrate the functions of locating and selecting the bit pattern to be interrogated as being performed by logic within each individual Cblock) and ([0008] - the apparatus provides the ability to control the location and selection of the bits that for the bit pattern from the data frame and of comparing the bit pattern with a comparison bit value, wherein, the comparison result can be, but need not be, routed to other similar or identical comparison logic of the apparatus to enable complex comparisons to be performed. Further, the routing of the comparison result is also variable by varying the configuration of routing logic comprised by the apparatus); a plurality of selectors ([0020] - the functions of locating and selecting the bit pattern to be interrogated as being performed by logic within each individual Cblock), each selector configured to compare a subset of the data matcher outputs of the plurality of data matchers with a predetermined selection pattern of a plurality of selection patterns and to provide a selector output to indicate the result of the selector comparison ([0041] – (1) selecting and locating the interrogation bits to be compared, (2) selecting the compare values with which the selected interrogation bits are to be compared, (3) selecting the logical combination of Cblock results to be compared, thus, the interrogation bits are compared with the compare values and further, in a second comparison, selecting the compare values with which the selected interrogation bits are compared, which can be comparing a subset of the outputs from step (2) with a selection pattern, and further, (5) selecting the output path of the Cblock result, i.e., where the result is to be sent), (see fig. 3, 34 and 36) and ([0025]).
	The McGinn et al.  reference does not teach a frame filter configured to transfer the incoming communication data frame to application logic only if the selector outputs of the plurality of selectors match a predetermined filter pattern, and to also transfer the selector outputs of the plurality of selectors to the application logic.
	The Suzuki et al. reference teaches a frame filter configured to transfer the incoming communication data frame to application logic only if the selector outputs of the plurality of selectors match a predetermined filter pattern ([0050 – 0052]), and to also transfer the selector outputs of the plurality of selectors to the application logic ([0052]).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references McGinn et al. and Suzuki et al. to incorporate the limitations of and a frame filter configured to transfer the incoming communication data frame to application logic only if the selector outputs of the plurality of selectors match a predetermined filter pattern, and to also transfer the selector outputs of the plurality of selectors to the application logic into the claimed invention.
The motivation for and a frame filter configured to transfer the incoming communication data frame to application logic only if the selector outputs of the plurality of selectors match a predetermined filter pattern, and to also transfer the selector outputs of the plurality of selectors to the application logic is for improved flexibility ([0024] – Suzuki et al.).
With respect to claims 2 and 14, the McGinn et al. reference teaches further comprising: at least one memory configured to store the plurality of data patterns, the plurality of selection patterns and/or the predetermined filter pattern (see fig. 3, 31, 33 and 34) and ([0007 – 0008] - selects a bit pattern from a data frame for interrogation, compares a comparison bit value to the selected bit pattern to obtain a comparison result, and determines a location to which the comparison result is to be routed).
With respect to claims 3 and 15, the McGinn et al.   reference teaches wherein the plurality of data patterns, the predetermined selection pattern, the plurality of selection patterns, and/or the predetermined filter pattern are configurable during an operation of the apparatus ([0007] - logic of the apparatus is reconfigurable to enable the bit pattern being located in and selected from the data frame to be varied, to enable the comparison bit value to be varied, and to enable the location to which the comparison result is routed to be varied ) and ([0025]).
With respect to claims 4 and 16, the McGinn et al.   reference teaches wherein a first data matcher of the plurality of data matchers is configured to compare a first subset of the plurality of bits of the communication data frame with a first predetermined data pattern of the plurality of data patterns and to provide a first data matcher output to indicate the result of the first data matcher comparison ([0034 – 0036] - N-bit stream of interrogation bits is fed to each Cblock 10, preferably in parallel, wherein, if the data is received one word (e.g., 16 bits) at a time, each of the received bits can be provided to each of the Cblocks 10 simultaneously, wherein, in this case, all of the outputs of the other Cblocks are also available simultaneously at the input to each Cblock, thereby allowing complex deep classification pattern matching to be performed, and preferably, the user determines which bits are to be enabled in each Cblock for use in the pattern matching by programming, or otherwise instructing, a processor, which then configures the Cblocks. Also, a Cblock may be configured to determine whether a pattern is matched in a plurality of other Cblocks (e.g., Cblock A and Cblock B and Cblock C), the outputs of which form a pattern that will be output to another Cblock for a matching determination), and wherein a second data matcher of the plurality of data matchers is configured to compare a second subset of the plurality of bits of the communication data frame with a second predetermined data pattern of the plurality of data patterns and to provide a second data matcher output to indicate the result of the second data matcher comparison ([0034 - 0036] - a Cblock may be configured to determine whether a pattern is matched in a plurality of other Cblocks (e.g., Cblock A and Cblock B and Cblock C), the outputs of which form a pattern that will be output to another Cblock for a matching determination).
With respect to claims 5 and 17, the McGinn et al.   reference teaches wherein the first subset of the plurality of bits of the communication data frame originates from a different position in the communication data frame than the second subset of the plurality of bits of the communication data frame ([0025] - each of the Cblocks 10 can be configured to look for and locate a bit pattern comprised of a combination of bits selected from anywhere in the data frame) and ([0045] - the programmable data control logic 54 routes selected data bytes from the data frame interrogation register 52 in accordance with control signals received by the programmable data control logic from the interface 53), and wherein the first predetermined data pattern is different from the second predetermined data pattern ([0025] - each of the Cblocks 10 can be configured to look for and locate a bit pattern comprised of a combination of bits selected from anywhere in the data frame) and ([0045] - the programmable data control logic 54 routes selected data bytes from the data frame interrogation register 52 in accordance with control signals received by the programmable data control logic from the interface 53).
With respect to claim 6, the McGinn et al. reference teaches wherein a hardware configuration of the first data matcher is different from a hardware configuration of the second data matcher ([0018 - 0020] - each of the Cblocks 10 could comprise its own register and/or connection interface hardware and/or interface-to-processing hardware to enable the tasks performed by these logic blocks to be performed within the Cblocks 10).
With respect to claims 7 and 18, the McGinn et al. reference teaches wherein a third data matcher of the plurality of data matchers is configured to compare a third subset of the plurality of bits of the communication data frame with a third predetermined data pattern of the plurality of data patterns and to provide a third data matcher output to indicate the result of the third data matcher comparison ([0034 – 0036] -  an N-bit stream of interrogation bits is fed to each Cblock 10, preferably in parallel, wherein, if the data is received one word (e.g., 16 bits) at a time, each of the received bits can be provided to each of the Cblocks 10 simultaneously, wherein, in this case, all of the outputs of the other Cblocks are also available simultaneously at the input to each Cblock, thereby allowing complex deep classification pattern matching to be performed, and preferably, the user determines which bits are to be enabled in each Cblock for use in the pattern matching by programming, or otherwise instructing, a processor, which then configures the Cblocks. Also, a Cblock may be configured to determine whether a pattern is matched in a plurality of other Cblocks (e.g., Cblock A and Cblock B and Cblock C), the outputs of which form a pattern that will be output to another Cblock for a matching determination), and wherein a fourth data matcher of the plurality of data matchers is configured to compare the third subset of the plurality of bits of the communication data frame with the third predetermined data pattern of the plurality of data patterns and to provide a fourth data matcher output to indicate the result of the fourth data matcher comparison ([0034 – 0036] -  an N-bit stream of interrogation bits is fed to each Cblock 10, preferably in parallel, wherein, if the data is received one word (e.g., 16 bits) at a time, each of the received bits can be provided to each of the Cblocks 10 simultaneously, wherein, in this case, all of the outputs of the other Cblocks are also available simultaneously at the input to each Cblock, thereby allowing complex deep classification pattern matching to be performed, and preferably, the user determines which bits are to be enabled in each Cblock for use in the pattern matching by programming, or otherwise instructing, a processor, which then configures the Cblocks. Also, a Cblock may be configured to determine whether a pattern is matched in a plurality of other Cblocks (e.g., Cblock A and Cblock B and Cblock C), the outputs of which form a pattern that will be output to another Cblock for a matching determination).
With respect to claims 8 and 19, the McGinn et al.  reference teaches wherein each of the predetermined selection patterns and the predetermined filter pattern are set to lead to a match if the third data matcher output matches the fourth data matcher output ([0038] - The LIOCD is used to enable logical combinations of outputs from other Cblocks to be directly combined with bit compares, as if the other Cblock output is one of the bits in the desired pattern for comparison. Thus, this logic allows for the result of another comparison to enable or disable the current comparison, and this is desired in the case where the output of the current Cblock enables functionality outside the logic of the Cblocks).
With respect to claim 9, the McGinn et al.   reference teaches wherein a hardware configuration of the third data matcher is different from a hardware configuration of the fourth data matcher ([0018 - 0020] - each of the Cblocks 10 could comprise its own register and/or connection interface hardware and/or interface-to-processing hardware to enable the tasks performed by these logic blocks to be performed within the Cblocks 10).
With respect to claims 10 and 20, the McGinn et al.  reference teaches wherein each selector is configured to select or deselect, based on the predetermined selection pattern, the bits of the data matcher output of the result of the data matcher comparison between the plurality of bits of the communication data frame and the predetermined data pattern ([0036 – 0037] - the compare operation for a bit pattern in a specified location in the data frame may be controlled through pattern select logic comprised by each Cblock, wherein, the pattern select logic corresponds to chip select (CS) pins that are enabled to cause the bits in the desired location of the data frame to be selected for comparison).
With respect to claim 23, the McGinn et al.  reference teaches wherein the comparing in each of the plurality of data matchers is performed in parallel ([0034 – 0036] -  nn N-bit stream of interrogation bits is fed to each Cblock 10, preferably in parallel, wherein, if the data is received one word (e.g., 16 bits) at a time, each of the received bits can be provided to each of the Cblocks 10 simultaneously, wherein, in this case, all of the outputs of the other Cblocks are also available simultaneously at the input to each Cblock, thereby allowing complex deep classification pattern matching to be performed, and preferably, the user determines which bits are to be enabled in each Cblock for use in the pattern matching by programming, or otherwise instructing, a processor, which then configures the Cblocks. Also, a Cblock may be configured to determine whether a pattern is matched in a plurality of other Cblocks (e.g., Cblock A and Cblock B and Cblock C), the outputs of which form a pattern that will be output to another Cblock for a matching determination).
With respect to claim 24, the McGinn et al.  reference teaches wherein the comparing in each of the plurality of selectors is performed in parallel ([0020] - each of the Cblocks 10 could comprise its own register and/or connection interface hardware and/or interface-to-processing hardware to enable the tasks performed by these logic blocks to be performed within the Cblocks 10. The manner in which these logical functions are implemented, grouped, etc., within the ASIC is not critical. For example, FIGS. 3 and 4 illustrate the functions of locating and selecting the bit pattern to be interrogated as being performed by logic within each individual Cblock).
	Claims 11-12 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over McGinn et al. (U.S. Pub. No. 2002/0176413) in view of Suzuki et al. (U.S. Pub. No. 2006/0274768) and further in view of  Anand et al. (U.S. Patent No. 10,594,423).

	With respect to claims 11 and 21, all of the limitations of claims 1 and 13 and  have been addressed.
The McGinn et al. reference does teach further comprising: a timer circuit configured to create a time stamp for each handled communication data frame, wherein the frame filter is further configured, in the case of transferring the communication data frame to the application logic, to also transfer the corresponding time stamp to the application logic.
The Anand et al. reference teaches further comprising: a timer circuit configured to create a time stamp for each handled communication data frame (column 6, lines 41-54 – providing a residual timestamp and ingress timestamp), wherein the frame filter is further configured, in the case of transferring the communication data frame to the application logic, to also transfer the corresponding time stamp to the application logic (column 8, lines 5-7 – the ROE header can be enhanced to carry both the time stamp information and sequence number information).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references McGinn et al.  and Anand et al.to incorporate the limitations of further comprising: a timer circuit configured to create a time stamp for each handled communication data frame, wherein the frame filter is further configured, in the case of transferring the communication data frame to the application logic, to also transfer the corresponding time stamp to the application logic into the claimed invention.
The motivation for further comprising: a timer circuit configured to create a time stamp for each handled communication data frame, wherein the frame filter is further configured, in the case of transferring the communication data frame to the application logic, to also transfer the corresponding time stamp to the application logic is for minimizing errors (column 10, lines 32-46 – Anand et al.).
	With respect to claims 12 and 22, all of the limitations of claims 1 and 13 have been addressed.
The McGinn et al.  reference does teach further comprising: a frame counter circuit configured to create a frame identifier for each handled communication data frame, wherein the frame filter is further configured, in the case of transferring the communication data frame to the application logic, to also transfer the corresponding frame identifier to the application logic.
The Anand et al. reference teaches further comprising: a frame counter circuit configured to create a frame identifier for each handled communication data frame (column 8, lines 13-15 – each IFW node 104 may maintain a frame counter in order to encode a frame counter value in the P-bits field 230), wherein the frame filter is further configured, in the case of transferring the communication data frame to the application logic, to also transfer the corresponding frame identifier to the application logic (column 8, lines 11-13 – the P-bits field 230 may have a length of 12-bits and may be used to carry sequence number information such as frame counter values).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references McGinn et al. and Anand et al.to incorporate the limitations of further comprising: a frame counter circuit configured to create a frame identifier for each handled communication data frame, wherein the frame filter is further configured, in the case of transferring the communication data frame to the application logic, to also transfer the corresponding frame identifier to the application logic into the claimed invention.
The motivation for further comprising: a timer circuit configured to create a time stamp for each handled communication data frame, wherein the frame filter is further configured, in the case of transferring the communication data frame to the application logic, to also transfer the corresponding time stamp to the application logic is for minimizing errors (column 10, lines 32-46 – Anand et al.).
     Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
            
              EA   
           10/20/22
/Shelly A Chase/Primary Examiner, Art Unit 2112